Citation Nr: 1023242	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  04-11 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increase in the ratings for lumbosacral 
degenerative disc disease (DDD) currently assigned staged 
ratings of 10 percent prior to August 11, 2004; 20 percent 
from that August 11, 2004, to May 5, 2009; and 40 percent 
from May 5, 2009.  

2.  Entitlement to an increase in the ratings for 
radiculopathy of the left leg, currently assigned staged 
ratings of 10 percent prior to February 10, 2008, and 20 
percent from that date.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1980 to April 1988 and from February 1989 to July 
2001.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision 
that granted service connection for the Veteran's low back 
disability and for left leg radiculopathy secondary to the 
low back disability, each rated 10 percent and effective 
August 1, 2001.  A February 2008 rating decision increased 
the ratings to 20 percent, each, effective August 11, 2004, 
for the low back disability and February 10, 2008 for the 
left leg radiculopathy.  An October 2009 rating decision 
further increased the rating for the low back disability to 
40 percent, effective May 5, 2009.  The issues are 
characterized to reflect that "staged" ratings are assigned.  
In January 2009, a Travel Board hearing was held before the 
undersigned; a transcript of the hearing is associated with 
the claims file.  In March 2009, these matters were remanded 
by the Board to the RO for further development.  

The February 2008 rating decision also granted service 
connection, and assigned staged ratings, for right lower 
extremity radiculopathy.  The Veteran did not file a notice 
of disagreement with that determination, and the matter of 
the rating for right lower extremity radiculopathy is not 
before the Board.  


FINDINGS OF FACT

1.  The Board's March 2009 remand implemented by May 2009 
correspondence from the RO sought further evidence (and 
releases for VA to secure such evidence from the Veteran) in 
connection with the instant claims for increased ratings.  

2.  The Veteran failed to respond within a year to the VA 
requests for releases necessary to secure the further 
evidence that is essential for a proper adjudication of his 
claims.  


CONCLUSION OF LAW

By not responding to VA requests for releases for evidence 
necessary for a proper adjudication of the matters on appeal, 
the Veteran has abandoned his claims seeking increased 
ratings.  38 C.F.R. § 3.158(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
As the rating decision on appeal granted service connection 
and assigned disability ratings and effective dates for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2004 
statement of the case (SOC) and a December 2007 letter 
provided notice on the "downstream" issue of entitlement to 
increased initial ratings, and April 2008, June 2008, and 
October 2009 supplemental SOCs (SSOCs) readjudicated the 
matters (including after further attempts at development and 
after the Veteran and his representative had opportunity to 
respond).  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  It is not alleged that notice in 
this case was less than adequate.  See Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008) ("where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
issues").

Regarding VA's duty to assist, the Veteran's service 
treatment records (STRs) and pertinent postservice treatment 
records are associated with his claims file.  The Veteran was 
afforded several VA examinations.  As explained below, 
further pertinent (and perhaps critical) evidence is 
outstanding.  However, such evidence cannot be obtained 
without the Veteran's cooperation (which he has failed to 
provide).  VA's duty to assist is met.  

A.	Legal Criteria, Factual Background, and Analysis

The record includes VA treatment records dated in 2003 
(during the appeal period) that reflect that the Veteran was 
being followed for his low back disability by a private 
neurosurgeon in Chesapeake.  Records of treatment for a 
disability during the period of time under consideration are 
critical evidence in the matter of the rating for the 
disability, and must be obtained.  In March 2009, the Board 
remanded these matters for the RO to secure (with releases by 
the Veteran) complete clinical records of this treatment and 
for the Veteran to then be scheduled for a VA examination.

Pursuant to the remand order, April and May 2009 letters from 
the AMC asked the Veteran to identify all providers of 
treatment and/or evaluation he had received for his low back 
and/or for left leg radiculopathy, including records from the 
Chesapeake neurosurgeon mentioned in the VA treatment 
records.  He was asked to complete and return an enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information, for treatment records.  The April 2009 letter 
was returned not delivered; the following month (in May 2009) 
the letter was re-mailed to his current address of record, 
was not returned, and is presumed to have been delivered.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need 
only mail notice to the last address of record for the 
presumption of administrative regularity to attach).  The 
Veteran did not respond.  

Where evidence requested in connection with an original claim 
or a claim for increase is not furnished within one year 
after the date of request, the claim will be considered 
abandoned.  After the expiration of one year, further action 
will not be taken unless a new claim is received.  38 C.F.R. 
§ 3.158(a).

The facts of this case are clear.  The Veteran was asked to 
provide releases for evidence critical in the matters at 
hand, i.e., essential for a proper adjudication of his claims 
for increase; was advised of the consequences of a failure to 
cooperate; and failed to respond and provide the necessary 
releases.  The regulation governing in these circumstances, 
38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates 
that the claim will be considered abandoned (and the appeal 
dismissed).  See Hyson v. Brown, 5 Vet. App. 262 (1993). That 
is the action the Board must take.  

The duty to assist is not a one-way street.  A veteran cannot 
passively wait for assistance in those circumstances where 
his cooperation is needed for necessary evidentiary 
development (See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991)), nor may he deliberately choose to ignore requests 
for critical pertinent information, as appears the case here.  

As the Veteran has abandoned the claims on appeal, there is 
no allegation of error of fact or law in these matters for 
appellate consideration.  Under 38 U.S.C.A. § 7105(d)(5), the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  


ORDER

The appeal seeking an increase in the ratings assigned for 
lumbosacral degenerative disc disease is dismissed.  

The appeal seeking an increase in the ratings assigned for 
radiculopathy of the left leg is dismissed.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


